[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
 A
The defendant moves to strike on the basis that the plaintiff has failed to file a Certificate of Good Faith pursuant to General Statutes § 52-19Oa. In the interim the plaintiff has filed the certificate, and has hence complied with the statute. This, therefore, is sufficient. See LaConche v. Elligers,215 Conn. 701, 713 (1990).
 B
The defendant moves to strike on the basis that the two year statute of limitations, General Statutes § 51-184 has expired at the time of the commencement of the action. The plaintiff alleges that the action was commenced within two years from the time when the injury was discovered. This raises a question of fact which cannot be determined by a motion to strike.
For the reasons set forth herein the motion to strike is denied.
J. L. Paul Sullivan